              Case 2:17-cr-01311-DGC Document 93-1 Filed 12/03/19 Page 1 of 2



1

2

3

4

5

6                       IN THE UNITED STATES DISTRICT COURT
7                                DISTRICT OF ARIZONA
8

9    United States of America,              ) Case No. 2:17-cr-01311-DGC
                                            )
10                 Plaintiff,               )
                                            ) ORDER
11         vs.                              )
                                            )
12   Anthony Espinoza Gonzales,             )
                                            )
13                 Defendant.               )
                                            )
14

15         Upon Motion of counsel for Defendant, Barbara Hull, and good cause being
16   shown,
17         IT IS HEREBY ORDERED granting Barbara Hull's Motion to Withdraw as
18   counsel of record for Defendant.
19         IT IS FURTHER ORDERED directing the Federal Public Defender to
20   secure new Criminal Justice Act counsel to assume representation of Defendant.
21         IT IS FURTHER ORDERED that Barbara Hull shall promptly provide the
22   file to newly appointed counsel.
23

24

25




                                            -1-
     Case 2:17-cr-01311-DGC Document 93-1 Filed 12/03/19 Page 2 of 2



1

2

3
     Dated this ____ day of ________________, 2019.

4
                                  _____________________________
5
                                  David G. Campbell
6                                 United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                    -2-
